1
2
3
4
5
6
7
8                                UNITED STATES DISTRICT COURT
9                              SOUTHERN DISTRICT OF CALIFORNIA
10
11   TY STEWART, et al.,                                 Case No.: 19cv2454-MMA (MSB)
12                                     Plaintiffs,       ORDER GRANTING JOINT MOTION FOR
                                                         PROTECTIVE ORDER WITH
13   v.                                                  MODIFICATION [ECF NO. 11]
14   KODIAK CAKES, LLC,
15                                   Defendant.
16
17
18         On February 13, 2020, the parties filed a joint motion asking the Court to enter
19   their Protective Order [ECF No. 11]. The Court has considered the Stipulated Protective
20   Order attached as Exhibit 1 to the Joint Motion, (see ECF No. 11-1) and, for good cause
21   shown, GRANTS the joint motion and hereby enters the Protective Order at
22   ECF No. 11-1 with the following modification:
23
           1.     Paragraph 13a is inserted as follows: “No document may be filed under
24
     seal, except pursuant to a court order that authorizes the sealing of the particular
25
     document, or portion of the document. A sealing order may issue only upon a showing
26
     that the information is privileged or protectable under the law. The request must be
27
     narrowly tailored to seek sealing only of the confidential or privileged material.
28

                                                     1
                                                                               19cv2454-MMA (MSB)
1          To file a document under seal, the parties must comply with the procedures

2    explained in Section 2.j of the Electronic Case Filing Administrative Policies and
3    Procedures Manual for the United States District Court for the Southern District of
4    California and Civil Local Rule 79.2. In addition, a party must file a redacted version of
5    any document that it seeks to file under seal. The document must be titled to show that
6    it corresponds to an item filed under seal, e.g., ‘Redacted Copy of Sealed Declaration of
7    John Smith in Support of Motion for Summary Judgment.’ The party should file the
8    redacted document(s) simultaneously with a joint motion or ex parte application
9
     requesting that the confidential portions of the document(s) be filed under seal and
10
     setting forth good cause for the request.”
11
           IT IS SO ORDERED.
12
13   Dated: February 14, 2020

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
                                                                                 19cv2454-MMA (MSB)
